Title: From George Washington to William Pearce, 14 August 1797
From: Washington, George
To: Pearce, William



Sir,
Mount Vernon 14th Augt 1797.

Your letter of the 24th of July has been received, and I thank you for your ready compliance with my request; but recollecting how I was served last year, I must remind you that the season will

not allow me to wait long for your decisive answer—especially too, as persons are now applying in this quarter.
I must repeat in this, what I said, or meant to say in my last—that is—that I do not wish you to enter into any engagement that will be binding on me; but to make enquiry for such an Overseer as you know would suit me; know precisely the lowest terms ⟨on⟩ which he could be obtained for Uni[on farm]: and give me as speedy notice th[ereon a]s is in your power. Mr Anderso[n seems] to think that one man may Overloo[k bo]th Union & Dogue run Farms for the wages [of] Sixty pounds, but whether this would be more eligable than two at about £70 or £75 between them is questionably, as there are few Negros who will work unless there be a constant eye on them—or who will not slight it if there is not this eye.
The fallow fields at Union and Dogue run farms looked well at Harvest; and I believe will yield well, but the Hession fly had made an attack upon the latter which had injured it in some degree. Next year I expect this attack will be much more formidable, which is one reason why I propose to encrease my seeding with Rye, considerably this Fall. I perceived no difference between the French plowed part & the parts adjoining from hence the inference is that it was attended with no advantage; in the last Crop at least.
We have been as wet latterly as we were dry before; which to me, has produced both good & evil. My Corn is much amended by it, but my [ha]y ruined; and I have had wheat inj[ured in] the Stack. I am glad to hear that [your cr]op has, and promises to be, tolerable ⟨mutilated⟩—But am sorry that your own, & daught[er] Nancys indispositions continue.
A small bag of rye-grass seeds came here without any letter. We guessed from whence it came, but was not certain until sometime after, when your letter announced it. For sending it I thank you, and if several bushels of the Seed could be purchased & sent to me, I would with pleasure pay the cost to your order. Mrs Washington & the rest of ⟨the⟩ family are as usual—and I am your friend and Hble Servant

Go: Washington

